
	
		II
		111th CONGRESS
		1st Session
		S. 1708
		IN THE SENATE OF THE UNITED STATES
		
			September 24, 2009
			Ms. Klobuchar (for
			 herself and Mrs. Hagan) introduced the
			 following bill; which was read twice and referred to the
			 Committee on Health, Education, Labor,
			 and Pensions
		
		A BILL
		To establish a grant program to prevent truancy, and for
		  other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Student Attendance Success Act of
			 2009.
		2.DefinitionsIn this Act:
			(1)Local
			 educational agencyThe term local educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(2)SecretaryThe
			 term Secretary means the Secretary of Education.
			(3)State
			 educational agencyThe term State educational agency
			 has the meaning given the term in section 9101 of the Elementary and Secondary
			 Education Act of 1965 (20 U.S.C. 7801).
			(4)TruancyThe
			 term truancy has the meaning given the term in section
			 4112(c)(3)(E) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7112(c)(3)(E)).
			3.Truancy
			 Prevention Discretionary Grant Program
			(a)Grants
			 Authorized
				(1)In
			 generalThe Secretary is authorized to award grants to State
			 educational agencies to enable the State educational agencies to award
			 subgrants to local educational agencies within the State to enable the local
			 educational agencies to create programmatic initiatives aimed at keeping
			 students in school, in order to improve academic achievement.
				(2)Duration
					(A)In
			 generalA State educational agency shall award subgrants under
			 this section for a period of 3 years.
					(B)RenewalA
			 State educational agency may award a subgrant to a local educational agency
			 under this section for an additional 3 year period if the report submitted by
			 the local educational agency under subsection (d) for the preceding 3-year
			 subgrant period demonstrates documented improvement in keeping students in
			 school.
					(3)Award
			 basisA State educational agency shall award subgrants under this
			 section on a competitive basis, taking into consideration the needs of local
			 educational agencies serving schools with a history of high levels of truancy
			 among students in grades 5 through 9.
				(b)Application
				(1)State
			 applicationEach State educational agency desiring a grant under
			 this section shall submit an application to the Secretary at such time, in such
			 manner, and accompanied by such information as the Secretary may reasonably
			 require.
				(2)Local
			 applicationEach local educational agency desiring a subgrant
			 under this section shall submit an application to the State educational agency
			 at such time, in such manner, and accompanied by such information as the State
			 educational agency may reasonably require.
				(3)Local
			 application contentsEach application submitted under paragraph
			 (2) shall—
					(A)demonstrate a
			 documented history of significant truancy in grades 5 through 9 in the schools
			 served by the local educational agency;
					(B)describe the
			 activities for which assistance under this section is sought; and
					(C)provide such
			 additional assurances and information as the State educational agency
			 determines to be essential to ensure compliance with the requirements of this
			 section, including strategies that the local educational agency will use to
			 address issues such as a supportive school climate and the extent to which
			 students feel connected to the school and attached to not less than 1 caring
			 adult at the school.
					(c)Use of
			 FundsA local educational agency receiving a subgrant under this
			 section shall, to the extent practicable, use the subgrant funds to partner
			 with a community-based organization to create programmatic initiatives aimed at
			 keeping students in school.
			(d)Reporting
			 RequirementEach local educational agency receiving subgrant
			 funds under this section shall submit a report to the State educational agency
			 on the local educational agency's performance of the activities described in
			 subsection (c).
			(e)Authorization
			 of AppropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for fiscal year 2010 and
			 each of the 5 succeeding fiscal years.
			4.National Resource
			 Center for Positive Youth Development and School Success
			(a)CenterFrom amounts appropriated under subsection
			 (d), the Secretary shall award a grant to an eligible nonprofit organization to
			 provide for the establishment and operation of a National Resource Center on
			 Positive Youth Development and School Success (referred to in this section as
			 the Center).
			(b)Eligible
			 organizationIn order to be eligible to receive a grant under
			 this section, an organization shall have a history of, and expertise in,
			 carrying out the functions described in subsection (c).
			(c)FunctionsThe Center established under subsection (a)
			 shall—
				(1)provide
			 evidence-based resources, publications, and training to State educational
			 agencies and local educational agencies on the positive relationships,
			 opportunities, and skills that students need to succeed in school and avoid
			 risky behavior, such as truancy;
				(2)provide a free
			 information service, using print, electronic media, and the Internet, for
			 schools, principals, school officers, parent-teacher associations, and
			 community groups, relating to incorporating developmental assets, supports and
			 strengths into existing school curriculum, programs, and services; and
				(3)conduct and publish
			 research on the relationship between a whole child approach to youth
			 development and school success, including academic achievement and retention of
			 the teaching force.
				(d)Authorization
			 of appropriationsThere are authorized to be appropriated to
			 carry out this section such sums as may be necessary for fiscal year 2010 and
			 each of the 5 succeeding fiscal years.
			5.National
			 Definition of TruancySection
			 4112(c)(3) of the Elementary and Secondary Education Act of 1965 (20 U.S.C.
			 7112(c)(3)) is amended—
			(1)by redesignating
			 subparagraph (E) as subparagraph (F); and
			(2)by inserting
			 after subparagraph (D) the following:
				
					(E)Truancy rate
				data collection
						(i)In
				generalFor the purposes of collecting the information described
				in subparagraph (B)(i), the term truancy means each absence of a
				student who is required by State law to attend elementary school or secondary
				school from such school for the time period described in clause (ii) without an
				excuse described in clause (iii).
						(ii)Time
				periodThe time period referred to in clause (i) is—
							(I)3 consecutive
				school days in the case of a child enrolled in elementary school; and
							(II)3 or more class
				periods on each of 3 consecutive school days in the case of a child enrolled in
				middle or secondary school.
							(iii)Excused
				absencesAn excuse referred to in clause (i) is—
							(I)an excuse by a
				parent of the student that is approved by the school administrator in charge;
				or
							(II)permission from
				a teacher or administrator in charge.
							(iv)LimitationsAn
				absence described in clause (i) shall not be considered truancy—
							(I)unless the
				absence was reviewed by a school official and determined to be unexcused;
				or
							(II)if the absence
				is caused by a school decision to remove a student from the school and deny the
				student attendance for any length of
				time.
							.
			
